Title: Thomas Jefferson to William Short, [29] June 1819
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Monticello June 22. 29 19.
          
          Your favor of June 22. is recieved. that of May 25. had come to hand in due time, and was in my bundle of ‘Letters to be answered’ but as I am obliged to marshal them according to their degree of pressure I had not yet reached it, altho’ I devote to that business daily from sunrise to dinner, saving one hour to ride, and generally from dinner to sun set. on the subject of the Anatomist and Mathematician who wish a place in our University nothing can be said at present; because it has been concluded by the visitors to employ all our funds of the present and next year in providing buildings for the habitation of the Professors and students, and consequently not to open the University generally until the year 1821. I say generally, because particular & previous transactions had led to the proposing to Dr Cooper the commencing his branches in April next.—the conflagration in which you are kind enough to take an interest, was only of a detached pavilion which is now again under repair. Mr Poletika has been on a visit to us and left us yesterday. I had previously by letter given him the necessary explanations on Kosciuzko’s affairs here, which were quite satisfactory to him. I am endeavoring to transfer the whole business to a Federal court, having refused to the executorship. we have had a circuitous rumor that you meant to visit your native state this summer. in that event we should certainly hope to share in the visit. as mr Correa promises an annual pilgrimage to this place, I am informing him of my movements the ensuing season, that I may not lose the benefit of his visit as once befel me. I set out to Poplar forest this day week, to remain there thro’ July Aug. & Sep. I must be back of necessity by the 1st of Oct. to the meeting of our Visitors at which further arrangements will be decided on respecting our University: and as yourself as well as Mr Correa are kind enough to take an interest in it’s success, it may be some inducement towards the timing your visit. I will be responsible that for health you will be as safe here as at the watering places, altho’ we cannot offer as varied a society. yet I trust the day is not so distant but that I shall live to see it, when we can be able to offer a more desirable society to men of mind than any other place in America. we have a Carte blanche for their employment, and we mean to accept for our institution no person of secondary grade in his science, if there be one of the first on either side of the Atlantic who can be tempted to come to us. we are providing for them as handsome and comfortable lodgings as they can have in Europe, and their satisfaction here will be liberally cultivated. there is a cloud however visible in our horizon. the infatuated confidence in banks has made much of our capital of a million and a half of dollars to depend on their fate. my remonstrances for years back against these unsafe deposits have been recieved as the forebodings of Cassandra. when now upbraided with this the answer is Who would have thought it? while till the present state of things however be unravelled we must slacken our pace. I salute you as ever with constant & affectionate friendship and respect
          
            Th: Jefferson
          
        